UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G/A (Amendment No. 1) Under the Securities Exchange Act of 1934 Tecumseh Products Company (Name of Issuer) Class A Common Stock, $1.00 par value Class B Common Stock, $1.00 par value (Title of Class of Securities) Class A - 878895200 Class B - 878895101 (CUSIP Number) August 1, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP Nos. 878895200/878895101 13G/A Page 2 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). Roumell Asset Management, LLC(“RAM”) 52-2145132 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Maryland Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power Class A – 187,000* Class B –10,400* 6. Shared Voting Power Class A –614,799 Class B –366,370 7. Sole Dispositive Power Class A – 187,000* Class B –10,400* 8. Shared Dispositive Power Class A –614,799 Class B –366,370 9. Aggregate Amount Beneficially Owned by Each Reporting Person Class A –801,799 Class B –376,770 Check if the Aggregate Amount in Row (9) Excludes Certain Shareso Not Applicable Percent of Class Represented by Amount in Row (9) Class A – 6.0% (based on the 13,401,938 shares of Class A common stock outstanding as of August 8, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013). Class B –7.4% (based on the 5,077,746 shares of Class B common stock outstanding as of August 8, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013). Type of Reporting Person IA *Represents shares held by the Roumell Opportunistic Value Fund (the “Fund”).See Item 6 for more information. CUSIP Nos. 878895200/878895101 13G/A Page 3 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). James C. Roumell (“Roumell”) 2. Check the Appropriate Box if a Member of a Group (c)o (d)o 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power Class A – 195,370* Class B –14,810* 6. Shared Voting Power Class A –614,799** Class B –366,770** 7. Sole Dispositive Power Class A – 195,370* Class B –14,810* 8. Shared Dispositive Power Class A –614,799** Class B –366,770** 9. Aggregate Amount Beneficially Owned by Each Reporting Person Class A –810,169** Class B –381,180** Check if the Aggregate Amount in Row (9) Excludes Certain Shareso Not Applicable Percent of Class Represented by Amount in Row (9) Class A – 6.1% (based on the 13,401,938 shares of Class A common stock outstanding as of August 8, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013). Class B – 7.5% (based on the 5,077,746 shares of Class B common stock outstanding as of August 8, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013). Type of Reporting Person IN * Includes 187,000 Class A shares and 10,400 Class B shares held by the Fund.See Item 6 for more information. ** Roumell is the President of RAM and holds a controlling percentage of its outstanding voting securities and, as result of his position with and ownership of securities of RAM, Roumell could be deemed the beneficial owner of the shares beneficially owned by RAM. CUSIP Nos. 878895200/878895101 13G/A Page 4of 7 Pages Explanatory Note We recently reduced our position in Tecumseh Products Company.With the appreciation in Tecumseh’s stock over the past several months, our investment grew to over 10% of our assets under management. Our investments typically range from 2% to 5%, and this is what our clients expect in terms of portfolio diversification. Tecumseh remains one of our top three holdings and we look forward to being long-term shareholders and participating in the company’s turnaround, albeit in a more appropriately sized investment in relation to our assets under management. We are gratified that the company’s brand is enjoying renewed appreciation and that its R&D efforts are beginning to win back, as well as gain, new business. Item 1(a). Name of Issuer: Tecumseh Products Company Item 1(b). Address of Issuer’s Principal Executive Offices: 1136 Oak Valley Drive, Ann Arbor, Michigan 48108 Item 2(a). Name of Persons Filing: 1. Roumell Asset Management, LLC 2. James C. Roumell Item 2(b). Address of Principal Business Office or, if none, Residence: 2 Wisconsin Circle, Suite 660, Chevy Chase, MD20815 Item 2(c). Citizenship: 1. RAM – Maryland 2. Roumell – U.S.A. Item 2(d). Title of Class of Securities: Class A Common Stock, $1.00 par value Class B Common Stock, $1.00 par value Item 2(e). CUSIP Numbers: Class A - 878895200 Class B - 878895101 Item 3. If this statement is filed pursuant to Rule 13(d)-1(b), or 13(d)-2(b), or (c), check whether the person filing is a: (a) oBroker or dealer registered under Section 15 of the Exchange Act. (b) oBank as defined in Section 3(a)(6) of the Exchange Act. (c) oInsurance company as defined in Section 3(a)(19) of the Exchange Act. (d) oInvestment company registered under Section 8 of the Investment Company Act of 1940. (e) x*An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) oAn employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) x*A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) oA church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) oGroup, in accordance with Rule 13d-1(b)(1)(ii)(J). *RAM is an investment adviser registered under Section 203 of the Investment Advisers Act of 1940.Roumell is the President of RAM and holds a controlling percentage of its outstanding voting securities.Roumell is joining in this filing on Schedule 13G/A pursuant to Rule 13d-1(k)(1). CUSIP Nos. 878895200/878895101 13G/A Page 5 of 7 Pages Item 4.Ownership. (a) Amount beneficially owned: See Items 5-11 on the cover sheets of this Schedule 13G/A. (b) Percent of class: Class A 6.1% (based on the 13,401,938 shares of Class A common stock outstanding as of August 8, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013). Class B 7.5% (based on the 5,077,746 shares of Class B common stock outstanding as of August 8, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013). (c) Number of shares as to which each person has: (i) Sole power to vote or to direct the vote Class A – 195,370 (includes 8,370 sharesheld by Roumell) Class B – 14,810 (includes 4,410 sharesheld by Roumell) (ii) Shared power to vote or to direct the vote Class A – 614,799 (through RAM) Class B –366,370 (through RAM) (iii) Sole power to dispose or to direct the disposition of Class A – 195,370 (includes 8,370 sharesheld by Roumell) Class B – 14,810 (includes 4,410 sharesheld by Roumell) (iv) Shared power to dispose or to direct the disposition of Class A – 614,799 (through RAM) Class B – 366,370 (through RAM) Item 5.
